DETAILED ACTION
1.	Applicant's amendments and remarks submitted on December 15, 2020 have been entered. Claims 10, 17 and 22 have been amended. Claims 23-24 have been added. Claims 1-2, 6, 8-18 and 20-24 are still pending on this application, with claims 1-2, 6, 8-16, 21, 23-24 being rejected and claims 17-18, 20 and 22 being allowed. All new grounds of rejection were necessitated by new claims 23-24. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-2, 6, 10-13, 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2007/0071265 A1 to Leedom et al. (“Leedom”) in view of European Patent application EP 2753102 A1 to Christensen et al. “Christensen” (provided by Applicant).
As to claim 1, Leedom discloses a hearing device adapted to be positioned in an ear canal of a user (see pg. 1, ¶ 0004), the hearing device comprising, a receiver unit (see pg. 2, ¶ 0013), a positioning member adapted to position and hold the hearing device in the ear canal of the user (tip, pg. 2, ¶ 0011 - ¶ 0012; pg. 5, ¶ 0077), and a vibration preventing arrangement adapted to prevent vibrations of at least part of the positioning member by vibration isolating at least part of the positioning member from the receiver unit (vibration isolating portion attached to the tip and configured to isolate mechanical vibrations from receiver, see pg. 3, ¶ 0020, ¶ 0022, ¶ 0024; pg. 8, ¶ 0116), wherein the vibration preventing arrangement and the positioning member form a 
Leedom discloses wherein the vibration preventing arrangement can include a nest portion that surrounds the receiver and is positioned between the receiver and at least part of the positioning member (see pg. 3, ¶ 0020, ¶ 0022), but does not disclose wherein the vibration preventing arrangement forms a suspension member between the receiver unit and at least part of the positioning member, the suspension member being more compliant than the positioning member.
Christensen discloses a similar hearing device for positioning within an ear canal, and further discloses configuring the receiver as arranged in a shell via a resilient suspension system that surrounds the receiver (see figures 1 and 4; pg. 2, ¶ 0006, ¶ 0013), the suspension being formed with thinner portions around the receiver that form gaps and act as a resilient spring to dissipate vibration energy while holding the receiver in place (see figures 7-8; pg. 3, ¶ 0030; pg. 4, ¶ 0039).
Leedom and Christensen are analogous art because they are both drawn to hearing devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the suspension as taught by Christensen in the device as taught by Leedom. The motivation would have been to provide vibration isolation for the hearing aid by suspending the receiver so that receiver vibrations can be dissipated via the spring like resilience provided by the structure, while also holding the receiver in place within the shell (Christensen pg. 3, ¶ 0030; pg. 4, ¶ 0039). 
claim 2, Leedom in view of Christensen further discloses further comprising a microphone unit being either integrated with the hearing device or being associated therewith (Leedom pg. 2, ¶ 0013).
As to claim 6, Leedom in view of Christensen further discloses further comprising a stem forming an integral part of the single integral member, the stem being adapted to be secured to a spout/nozzle of the hearing device or the receiver unit (Leedom sound bore 74, see figures 17-20; pg. 8, ¶ 0113).
As to claim 10, Leedom in view of Christensen further discloses wherein at least part of the positioning member has thickness variations in order to make selected portions of the positioning member stiffer (Leedom increased thickness can increase stability, see figures 37-40 and 49-53; pg. 10, ¶ 0134; pg. 12, ¶ 0152 - ¶ 0153). 
As to claim 11, Leedom in view of Christensen further discloses wherein the vibration preventing arrangement comprises a number of essentially concentrically arranged rings secured to or integrated with the positioning member, a number of radially arranged ribs secured to or integrated with the positioning member and/or a number of spirals secured to or integrated with the positioning member (Leedom figures 37-40 and 49-53).
As to claim 12, Leedom in view of Christensen further discloses further comprising a stem adapted to be secured to a spout/nozzle of the hearing device or the receiver unit of the hearing device (Leedom sound bore 74, see figures 17-20; pg. 8, ¶ 0113), wherein the positioning member, the vibration preventing arrangement and the stem forms a single and integral member of the same material (Leedom figures 14-18; pg. 8, ¶ 0111).
As to claim 13, Leedom in view of Christensen further discloses wherein at least part of the positioning member takes the form of a dome umbrella (Leedom figures 3A-4B and 14-20).
claim 15, Leedom in view of Christensen further discloses further comprising one or more additional transducers, integrated with and/or associated with the hearing device (Leedom pg. 8, ¶ 0113). 
As to claim 16, Leedom in view of Christensen further discloses further comprising an arrangement for reducing a moveable area of the positioning member (Leedom flex adjustment via spring, see pg. 8, ¶ 0114; stability via ribs, see pg. 10, ¶ 0134).
As to claim 21, Leedom in view of Christensen further discloses wherein the thickness variations comprise angular and/or radial thickness variations (Leedom figures 37-40 and 49-53).

4.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Christensen and further in view of US Patent Pub No 2018/0020302 A1 to Rasmussen et al. (“Rasmussen”).4820-5562-0545.13
As to claim 8, Leedom in view of Christensen discloses the hearing device according to claim 1.
Leedom in view of Christensen further discloses further comprising a stem adapted to be secured to a spout/nozzle of the hearing device or the receiver unit (Leedom sound bore 74, see figures 17-20; pg. 8, ¶ 0113 - ¶ 0114), and further wherein the positioning member can be made of different materials (Leedom pg. 3, ¶ 0027, pg. 6, ¶ 0090; pg. 12, ¶ 0150), but does not expressly disclose wherein the vibration preventing arrangement forms a discrete member, the discrete member being secured to the positioning member and the stem via respective engaging members and recesses.
Rasmussen discloses a similar hearing device, and further discloses wherein the positioning dome element, the receiver holder, and a tubular attachment portion can be made 
Leedom in view of Christensen and Rasmussen are analogous art because they are drawn to hearing devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate discrete elements secured via engagement members as taught by Rasmussen in the device as taught by Leedom in view of Christensen. The motivation would have been as a matter of design, to provide elements that can be detachable and therefore enable a variety of configurations for the device (Rasmussen pg. 3, ¶ 0046; pg. 6, ¶ 0103 - ¶ 0104).
As to claim 9, Leedom in view of Christensen and Rasmussen further disclose wherein the positioning member is made of a first material (Leedom pg. 3, ¶ 0027, pg. 6, ¶ 0090; pg. 12, ¶ 0150; Rasmussen pg. 2, ¶ 0025; pg. 8, ¶ 0129), the stem is made of a second material (Leedom stiffer material pg. 8, ¶ 0114; Christensen pg. 2, ¶ 0014; Rasmussen pg. 2, ¶ 0022), and the discrete member is made of a third material (Leedom pg. 9, ¶ 0119; Christensen pg. 2, ¶ 0006).

5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Christensen and further in view of US Patent Pub No 2010/0061580 A1 to Tiscareno et al. (“Tiscareno”).
As to claim 14, Leedom in view of Christensen discloses the hearing device according to claim 1 
Leedom in view of Christensen further discloses wherein the positioning member comprises a venting opening (Leedom figures 37-46; pg. 5, ¶ 0071 - ¶ 0072), but does not expressly disclose the vent being tuned. However providing an ear tip with a tuned vent opening Tiscareno, which discloses an ear tip for a hearing device, and further discloses wherein the ear tip can include a calibrated vent opening (see figures 1-2). The motivation would have been to provide the ear tip with a vent opening that has been tuned or calibrated to reduce undesirable frequency response effects (Tiscareno pg. 3, ¶ 0026).

6.	Claims 1 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of US Patent No 3048668 to Weiss.
As to claim 1, Leedom discloses a hearing device adapted to be positioned in an ear canal of a user (see pg. 1, ¶ 0004), the hearing device comprising, a receiver unit (see pg. 2, ¶ 0013), a positioning member adapted to position and hold the hearing device in the ear canal of the user (tip, pg. 2, ¶ 0011 - ¶ 0012; pg. 5, ¶ 0077), and a vibration preventing arrangement adapted to prevent vibrations of at least part of the positioning member by vibration isolating at least part of the positioning member from the receiver unit (vibration isolating portion attached to the tip and configured to isolate mechanical vibrations from receiver, see pg. 3, ¶ 0020, ¶ 0022, ¶ 0024; pg. 8, ¶ 0116), wherein the vibration preventing arrangement and the positioning member form a single and integral member of the same material, or wherein the vibration preventing arrangement forms a discrete member adapted to be secured to the positioning member (integrally formed of a same material, see pg. 8, ¶ 0111 - ¶ 0112).
Leedom discloses wherein the vibration preventing arrangement can include a nest portion that surrounds the receiver and is positioned between the receiver and at least part of the positioning member (see pg. 3, ¶ 0020, ¶ 0022), but does not disclose wherein the vibration 
Weiss discloses a mounting system for a transducer in a hearing aid (see col. 1, lines 6-10), and further discloses the mounting being a suspension system between the transducer and the casing that provides vibration isolation (see col. 3, lines 17-25), the suspension including elastic compliant hollow structures (see figures 4-5; col. 4, lines 40-55; col. 6, lines 35-41).
Leedom and Weiss are analogous art because they are both drawn to hearing devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the suspension system as taught by Weiss in the hearing device as taught by Leedom. The motivation would have been to provide a vibration isolating element for the receiver that provides enhanced damping via compliant hollow suspension members (Weiss col. 1, lines 55-63).
As to claim 23, Leedom in view of Weiss further discloses wherein the suspension member provides vibration isolation in at least a traverse direction to a spout/nozzle of the hearing device (Leedom portion with receiver 26, see figures 3B-4A; Weiss figures 4-5; col. 4, lines 70-75; col. 5, lines 1-10).  
As to claim 24, Leedom in view of Weiss further discloses wherein the suspension member provides vibration isolation in at least the transverse direction to the spout/nozzle and a longitudinal direction with the spout/nozzle (Leedom portion with receiver 26, see figures 3B-4A; Weiss figures 4-5; col. 4, lines 70-75; col. 5, lines 1-10).

Allowable Subject Matter
7.	Claims 17-18, 20 and 22 are allowed.

Response to Arguments
8.	Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argues the extensions of Christensen “do not correspond to a suspension member between the receiver unit and at least part of the positioning7714 1  6member” because “the hard walls of Christensen's hearing aid can hardly correspond to the claimed positioning member.” Applicant further argues “neither reference discloses the suspension member being more compliant than the positioning member,” that “no rational underpinning can be made or has been articulated as to why or how the skilled person would select the relative compliance from Leedom and Christensen to arrive at the claimed invention,” and further that “no clue or hint can be gleaned from the references, because each reference is focused on suppressing vibrations between different parts of the hearing aid.”
Examiner respectfully disagrees. Leedom and Christensen both refer to suppressing vibrations from the receiver to the rest of the earpiece (Leedom pg. 3, ¶ 0020; Christensen pg. 2, ¶ 0006), and Christensen in particular teaches a hearing aid with a suspension system for the receiver, the suspension made of a soft, isolating, resilient material that holds the receiver in place within the earpiece in order to prevent vibrations from the receiver to be transferred to the rest of the earpiece (see pg. 2, ¶ 0005 - ¶ 0006). Like Leedom, which discloses the receiver being located in a shell of the earpiece and/or connected to the eartip element (see pg. 6, ¶ 0087 - ¶ 0088, ¶0093), the receiver in Christensen is placed within the earpiece in a support structure of Christensen specifically discloses configuring the receiver as arranged via a resilient suspension system that surrounds the receiver and acts to dissipate vibration energy while holding the receiver in place within the hearing device (see figures 1, 4 and 7-8; pg. 2, ¶ 0006, ¶ 0013; pg. 3, ¶ 0030; pg. 4, ¶ 0039). Further, the positioning member of Leedom and the suspension member of Christensen are both disclosed as soft, resilient elements (Leedom pg. 8, ¶ 0112; pg. 9, ¶ 0125; Christensen pg. 2, ¶ 0006), however the suspension element of Christensen is smaller and thinner when compared to an outer positioning member as taught by Leedom, and further includes a plurality of arc-shaped elements that form gaps to suspend and thereby enhance the resiliency of the system by acting as a spring that dissipates vibrations from the receiver (Christensen figures 3-5; pg. 3, ¶ 0030). Examiner respectfully maintains the claimed invention would be obvious based on the combined teachings of the applied prior art. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Pub No 2007/0036379 A1 to Anderson et al. teaches a similar hearing device as recited in claim 1, including positioning elements 100 and a flexible coupling element 110 that isolates vibrations and maintains the hearing device in place within the ear canal (see figures 4B and 7; pg. 2, ¶ 0014; pg. 4, ¶ 0041), the coupling element including a joint suspension portion 140 between the receiver 25 and positioning element 100 (see figure 4B), the suspension made more compliant via decreased thickness (see pg. 4, ¶ 0039).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652